Exhibit 10.13

 

EXECUTION VERSION

 

THIRD SUPPLEMENTAL INDENTURE

 

Third Supplemental Indenture (this “Third Supplemental Indenture”), dated as of
June 7, 2019, between The Neiman Marcus Group LLC, a Delaware corporation (the
“Company”), and Wilmington Savings Fund Society, FSB, as trustee (the
“Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Trustee previously have entered into an indenture,
dated as of May 27, 1998 (the “Base Indenture”), providing for the issuance of
the Company’s 7.125% Senior Debentures due 2028 (the “2028 Debentures”) (the
Base Indenture together with the terms of the 2028 Debentures as established as
contemplated by Section 301 thereof, the First Supplemental Indenture thereto
and the Second Supplemental Indenture thereto is referred to herein as the
“Original Indenture” and the Original Indenture as it may from time to time be
supplemented or amended, including by this Third Supplemental Indenture, is
referred to herein as the “Indenture”);

 

WHEREAS, Neiman Marcus Group LTD LLC, a Delaware corporation (the “Parent
Guarantor”), has guaranteed the 2028 Debentures pursuant to the First
Supplemental Indenture to the Indenture;

 

WHEREAS, Section 902 of the Base Indenture permits the Company, when authorized
by a Board Resolution, and the Trustee to enter into one or more indentures
supplemental to the Indenture with the consent of a majority of holders of any
securities issued thereunder;

 

WHEREAS, the 2028 Debentures are a series of Securities authenticated and
delivered under the Indenture, and for purposes of this Third Supplemental
Indenture, all references to “Securities” shall be deemed to refer to the 2028
Debentures;

 

WHEREAS,  the holder of a majority of the aggregate principal amount of the
outstanding 2028 Debentures on the date hereof (together with certain of its
affiliated investment funds or assignees, the “Majority Holder”) has consented
to amend the Indenture and waive any existing defaults or events of defaults and
has directed the Trustee to execute this Third Supplemental Indenture;

 

WHEREAS, the Company has requested that the Trustee join in the execution of
this Third Supplemental Indenture; and

 

WHEREAS, all things necessary to make this Third Supplemental Indenture a valid
agreement of the parties and a valid supplement to the Indenture have been done.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree:

 

--------------------------------------------------------------------------------



 

ARTICLE ONE

 

DEFINITIONS

 

SECTION 1.01              Defined Terms. All capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Original
Indenture, as supplemented and amended hereby. All definitions in the Original
Indenture shall be read in a manner consistent with the terms of this Third
Supplemental Indenture.

 

ARTICLE TWO

 

AMENDMENTS

 

SECTION 2.01              Amended and Restated Provisions to the Indenture. The
following amendment to the Indenture is hereby made:

 

(1)         All section references in the Base Indenture are hereby amended to
remove any and all periods, such that Section 1.01 shall be amended as
Section 101, Section 1.02 shall be amended as Section 102 and so on and so
forth.

 

(2)         All sections in the Base Indenture shall be renumbered in the
following format in order to correspond with the number assigned to such section
in the Table of Contents in Base Indenture: Section 101, 102, 103 and so on and
so forth.

 

(3)         Section 704 of the Base Indenture is deleted in its entirety, and
replaced with the following:

 

Section 704                                Reports by Company.

 

(a)                                 Whether or not the Company is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act of 1934,
the Company will provide to the Holders and the Trustee the following reports:

 

(i)              within 90 days after the end of each fiscal year (or such
longer period as would be provided by the Commission if the Company were then
subject to Commission reporting requirements as a non-accelerated filer), an
annual report containing:

 

(A)              audited annual financial statements of the Company and a report
thereon from the Company’s independent accounting firm; and

 

(B)                                                 a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” section similar
in scope to the information required under such caption by Form 10-K of the
Exchange Act of 1934;

 

(ii)                                              within 45 days after the end
of each of the first three fiscal quarters of each fiscal year (or such longer
period as would be permitted by the

 

2

--------------------------------------------------------------------------------



 

Commission if the Company were then subject to Commission reporting requirements
as a non-accelerated filer), quarterly reports containing:

 

(A)              unaudited quarterly financial statements of the Company for the
fiscal quarter most recently ended and the corresponding fiscal quarter of the
prior fiscal year; and

 

(B)                                                 a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” similar in scope
to the information required under such caption by Form 10-Q of the Exchange Act
of 1934 and, in the case of the second and third fiscal quarters, the period
from the beginning of such fiscal year to the end of such fiscal quarter.

 

(iii)                                           within the time period specified
for filing current reports on Form 8-K by the Commission, all current reports
that would be required to be filed with the Commission on Form 8-K if
the Company were required to file such reports for any of the following events:
(A) significant acquisitions or dispositions, (B) the bankruptcy of the Company
or a Significant Subsidiary, (C) the acceleration of any Indebtedness of
the Company or any Restricted Subsidiary having a principal amount in excess of
$50.0 million, (D) a change in the Company’s certifying independent auditor,
(E) the appointment or departure of the Chief Executive Officer or Chief
Financial Officer (or persons fulfilling similar duties) of the Company,
(F) non-reliance on previously issued financial statements and (G) change of
control transactions.

 

(b)                                 For the avoidance of doubt, notwithstanding
the foregoing, (i) the Company will not be required to furnish any information,
certificates or reports required by (A) Section 302, Section 404 or Section 906
of the Sarbanes-Oxley Act of 2002, or related Items 307 or 308 of Regulation S-K
or (B) Regulation G or Item 10(e) of Regulation S-K promulgated by the
Commission with respect to any non-generally accepted accounting principles
financial measures contained therein, (ii) the reports referred to above will
not be required to contain the separate financial statements or other
information contemplated by Rule 3-05, Rule 3-09, Rule 3-10 or Rule 3-16 of
Regulation S-X and (iii) the reports referred to above will not be required to
present compensation or beneficial ownership information.

 

(c)                                  At any time that the Company (and any
applicable Parent Entity) is not subject to the reporting requirements of
Section 13 and 15(d) of the Exchange Act of 1934, in lieu of filing such reports
with the Commission, the Company may make available such information
electronically (including by posting to a non-public, password-protected website
maintained by the Company or a third party) to any Holder, any bona fide
prospective investor of the Securities, any bona fide market maker (or person
who intends to be a market maker) in the Securities or any bona fide securities
analyst, in each case, who provides to the Company its email address, employer
name and other information reasonably requested by the Company. Any Person who
requests such financial information from the Company or seeks to

 

3

--------------------------------------------------------------------------------



 

participate in any conference call required by this covenant will be required to
represent to and agree with the Company (and by accepting such financial
information, such Person will be deemed to have represented to and agreed with
the Company) to the Company’s good faith satisfaction that:

 

(i)              it is a Holder, a bona fide prospective investor in the
Securities, a bona fide market maker (or intended market maker) with respect to
the Securities or a bona fide securities analyst, as applicable;

 

(ii)                                              if it is a prospective
purchaser of the Securities, it is (a) a Qualified Institutional Buyer (as
defined in Rule 144A of the Securities Act of 1933, as amended), or (b) a non
U.S. Person (as defined in Regulation S under the Securities Act of 1933), or
(c) an institutional “accredited investor” as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act;

 

(iii)                                           it will not use the information
in violation of applicable securities laws or regulations;

 

(iv)                                          it will not communicate the
information to any Person and will keep the information confidential;

 

(v)                                             it will use such information
only in connection with evaluating an investment in the Securities (or, if it is
a bona fide market maker or intended market maker, only in connection with
making a market in the Securities or, if it is a bona fide securities analyst,
for preparing analysis for Holders and prospective purchasers of the Securities
that otherwise have access to the financial information in compliance with this
covenant); and

 

(vi)                                          it (A) will not use such
information in any manner intended to compete with the business of the Company
and (B) is not a Person (which includes such Person’s Affiliates, other than the
Affiliates of a bona fide securities research analyst with whom such research
analyst does not share such information) that (1) is principally engaged in a
Similar Business or (2) derives a significant portion of its revenues from
operating or owning a business substantially Similar Business.

 

(d)                                 To the extent not satisfied by the
foregoing, for so long as any Securities are outstanding (unless satisfied and
discharged or defeased), the Company will furnish to Holders and prospective
purchasers of the Securities, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act of 1933 (or any
successor provision).

 

(e)                                  Notwithstanding the foregoing, the
financial statements, information, auditors’ reports and other documents
required to be provided as described above, may be, rather than those of
the Company, those of any Parent Entity so long as that Parent Entity is a
guarantor of the Securities; provided that the same is accompanied by
consolidating information that explains in reasonable detail the

 

4

--------------------------------------------------------------------------------



 

differences between the information relating to the Parent Entity, on one hand,
and the information relating to the Company and its Restricted Subsidiaries on a
standalone basis, on the other hand.

 

(f)                                   The Company will be deemed to have
satisfied the reporting requirements pursuant to Section 704(a) if (i) at any
time that the Company or any Parent Entity is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or is a voluntary filer,
the Company or any Parent Entity has filed such reports containing such
information (including the information required pursuant to the first sentence
of Section 704(e), which, for the avoidance of doubt, need not be filed with the
Commission via EDGAR to the extent it is otherwise provided to Holders in
accordance with this Section 704) with the Commission via the EDGAR (or
successor) filing system or (ii) at any time that the Company or any Parent
Entity does not file such reports with the Commission via the EDGAR (or a
successor) filing system, the Company or any Parent Entity makes such reports
available electronically (including by posting to a non-public,
password-protected website as provided above) pursuant to this Section 704.

 

(g)                                  Promptly after the date the annual and
quarterly financial information for the prior fiscal period have been furnished
pursuant to Section 704(a)(i) or Section 704(a)(ii), the Company will hold a
quarterly conference call to review the most recent financial results. Prior to
the date such conference call is to be held, the Company will post to its
website or a non-public, password- protected website maintained by the Company
or a third party an announcement of such quarterly conference call for the
benefit of the Trustee, the Holders, beneficial owners of the Securities,
prospective purchasers of the Securities, securities analysts and market making
financial institutions, which announcement will contain the time and the date of
such conference call and direct the recipients thereof to contact an individual
at the Company (for whom contact information will be provided in such notice) to
obtain information on how to access such quarterly conference call; provided
that any Person who attends such conference call with the Company will be
required to represent to and agree with the Company (and by attending such
conference call, such person will be deemed to have represented and agreed with
the Company) to clauses (i) through (vi) of Section 704(c).

 

(h)                                 If the Company has designated any of its
Subsidiaries to be Unrestricted Subsidiaries, then the annual and quarterly
financial information required by Section 704(a) will also include a reasonably
detailed presentation, as determined in good faith by senior management of
the Company, either on the face of the financial statements or in the footnotes
to the financial statements and in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section, of the financial
condition and results of operations of the Company and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries.

 

5

--------------------------------------------------------------------------------



 

(4)         Section 507 of the Base Indenture is deleted in its entirety, and
replaced with the following:

 

Section 507                                Limitation on Suits.  Except to
enforce the right to receive payment of principal, premium, if any, or interest,
when due, no Holder may pursue any remedy with respect to this Indenture or the
Securities unless:

 

(a)                                 such Holder has previously given the Trustee
written notice that an Event of Default is continuing;

 

(b)                                 Holders of at least 25.0% in principal
amount of the Outstanding Securities have requested in writing the Trustee to
pursue the remedy in its own name as Trustee hereunder;

 

(c)                                  such Holders have offered the Trustee
security or indemnity reasonably satisfactory to it in respect of any loss,
liability or expense to be incurred in compliance with such request;

 

(d)                                 the Trustee has not complied with such
request within 60 days after the receipt of such notice, request and offer of
security or indemnity or the Trustee has indicated in writing to such Holders
that it will not comply with such request within such 60-days period; and

 

(e)                                  if the direction is given by Holders of
less than 50% in principal amount, the Holders of a majority in principal amount
of the Outstanding Securities have not given the Trustee a written direction
inconsistent with such request within such 60-day period.

 

SECTION 2.02              Amended Provisions. The Indenture is hereby amended
to:

 

(1)         In Section 1006, delete subsection (15) thereof in its entirety and
replace it with the following: “any Lien not permitted by clauses (1) through
(14) above or clause (16) below securing debt which, together with (i) the
aggregate outstanding principal amount of all other debt of the Company and its
Restricted Subsidiaries which would otherwise be subject to the foregoing
restrictions, (ii) the aggregate Value of existing Sale and Leaseback
Transactions which would be subject to the restrictions of Section 1007 but for
this clause (15), and (iii) the aggregate fair value, as determined by the
Company, of the Call Right Collateral, does not at any time exceed 15% of
Consolidated Net Assets.”

 

(2)         In Section 1006, insert the following new subsection (16) after
subsection (15): “(16)     Liens on (a) the Notes PropCo Assets that are not
Non-Mortgageable Leases and (b) to the extent not dissolved in accordance with
the definition of “Notes PropCo”, the Notes PropCo Equity Interests ((a) and
(b), the “Call Right Collateral”); provided that the Securities shall be secured
by third priority liens thereon which shall be pari passu with the third
priority liens of the Extended Term Loans on such Call Right Collateral;
provided, that, if there is a Call Right Cap Recovery, then solely thereafter,

 

6

--------------------------------------------------------------------------------



 

the Securities will be secured by second priority liens on such Call Right
Collateral which liens shall be junior only to the liens of the Extended Term
Loans on such Call Right Collateral but senior to the liens of the New Second
Lien Notes and the New Third Lien Notes on such Call Right Collateral, except
that following the Discharge of the First Lien Obligations, the Securities shall
be secured as set forth in Section 2.3(b) of the Junior Lien Intercreditor
Agreement (as in effect on the date hereof).

 

(3)         At the end of Section 1006, insert the following:

 

“Notwithstanding anything set forth above, none of the exceptions in clauses
(1) through (16) above shall apply to Liens granted in accordance with the first
paragraph of this Section 1006 with respect to any Principal Properties set
forth on Exhibit A, Exhibit B or Exhibit C to this Third Supplemental Indenture
to the extent such Principal Properties are not Non-Mortgageable Leases) other
than (i) clause (16) with respect to the Call Right Collateral and (ii) clause
(15) with respect to Principal Properties that no longer constitute collateral
securing any of the indebtedness subject to the Junior Lien Intercreditor
Agreement (whether or not such indebtedness is outstanding as of the date
hereof).

 

Further, for the avoidance of doubt, Section 1006 shall not apply to, and shall
not limit in any way, the liens granted in favor of the New Second Lien Notes
(or the other Second Lien Obligations (as defined in the Junior Lien
Intercreditor Agreement)) or the New Third Lien Notes (or the other Third Lien
Obligations (as defined in the Junior Lien Intercreditor Agreement)) with
respect to the Other Second Lien Collateral or Other Third Lien Collateral.

 

SECTION 2.03              Additional Provisions. The Indenture is hereby amended
to insert the following sections:

 

(1)         Section 1010.  Principal Properties.  Notwithstanding anything else
in this Indenture to the contrary, for so long as any Securities are
outstanding, the Company shall not designate as non-Principal Properties any
real estate properties owned or leased by the Company and/or its Subsidiaries as
of April 5, 2019, including all of the owned real estate properties and real
estate leases (whether operating leases, ground leases, or otherwise), set forth
on Exhibit A, Exhibit B and Exhibit C to this Third Supplemental Indenture, all
of which shall be deemed “Principal Properties”.

 

(2)         Section 1110.  Turnover Provisions.

 

(a)                                 Subject to the occurrence of the Third
Supplemental Effective Date, in the event that any Releasing Party receives any
funds, property, or value on account of any Claims, Causes of Action, or
litigation against NMG or the MT Entities (or any direct or indirect parent
company of such entities) arising from the MyTheresa Designation or the
MyTheresa Distribution (collectively, the “Specified Claims”), such Releasing
Party shall promptly turn over and assign any such funds, property, or value
(including any Equity Securities in any of the MT Entities or proceeds of such
Equity Securities, or any increased recoveries resulting therefrom) to, at the
election of the Company, NMG or the applicable MT Entity. NMG or the applicable
MyTheresa

 

7

--------------------------------------------------------------------------------



 

Entity shall distribute any such recoveries turned over or assigned to it in
accordance with the applicable Definitive Documents. Notwithstanding anything to
the contrary in this Indenture (but subject to Section 1110(b), the Company
shall be entitled to enforce this Section 1110(a) on behalf of NMG or any
MyTheresa Entity. The Releasing Parties will be bound by this Section 1110
notwithstanding the nature of any Claim, Cause of Action, or litigation relating
to the Recapitalization Transactions or any judgment or order entered on any
such Claim, Cause of Action or litigation.

 

(b)                                 Notwithstanding anything to the contrary in
this Indenture, (i) Section 1110(a) shall only apply to the Releasing Parties in
their capacities as holders of the 2028 Debentures and shall not, for the
avoidance of doubt, apply to any Releasing Party in its capacity as a provider
of debtor in possession or any similar financing and (ii) to the extent a
Releasing Party receives consideration on account of a Claim secured by assets
or property of any Company Party or its subsidiaries (other than, for the
avoidance of doubt, the Specified Claims or any such assets or property
contributed to or otherwise obtained by any Company Party or its subsidiaries on
account of the Specified Claims), such consideration will not be subject to
Section 1110(a).

 

(c)                                  For purposes of this Section 1110, the
following terms shall have the following meanings:

 

“Company Releasing Parties” means each of the Company Parties and, to the
maximum extent permitted by law, each of the Company Parties on behalf of its
Related Parties.

 

“Consenting Stakeholders” means (i) the Sponsors and (ii) holders of, nominees
investment managers, advisors or subadvisors to funds and/or accounts, or
trustees of trusts, that hold (a) outstanding claims under the Existing Credit
Agreement (as defined in the Extended Term Loan Credit Agreement), (b) certain
of the Cash Pay Notes, (c) certain of the PIK Toggle Notes, or (d) the 2028
Debentures, in each case, that have executed and delivered counterpart signature
pages to the TSA, or signature pages to a joinder substantially in the form
attached as Exhibit B to the TSA or a transfer agreement substantially in the
form attached as Exhibit C to the TSA (as applicable) to counsel to the Company
Parties.

 

“Consenting Stakeholder Releasing Parties” means each of the Consenting
Stakeholders that holds 2028 Debentures and, to the maximum extent permitted by
law, each of such Consenting Stakeholders on behalf of its Related Parties.

 

“Equity Securities” means, collectively, the shares (or any class of shares),
common stock, capital stock, treasury stock, preferred stock, limited liability
company interests, and any other equity, ownership, or profits interests, and
options, warrants, rights, or other securities or agreements to acquire,
purchase, or subscribe for, or which are convertible into the shares (or any
class of shares) of, common stock, capital stock, treasury stock, preferred
stock, limited liability company interests, or other equity, ownership, or
profits interests (in each case whether or not arising under or in connection
with any employment agreement or whether or not vested).

 

8

--------------------------------------------------------------------------------



 

“MT Entities” means, collectively, (i) Mariposa Luxembourg I S.à r.l.
(Luxembourg), (ii) Mariposa Luxembourg II S.à r.l. (Luxembourg), (iii) NMG
Germany GmbH, (iv) mytheresa.com GmbH (Germany), (v) mytheresa.com Service GmbH
(Germany), (vi) Theresa Warenvertrieb GmbH (Germany), (vii) New MYT Dutch HoldCo
(Netherlands) and (viii) the Subsidiaries of any of the foregoing described in
clauses (i) through (vii).

 

“MyTheresa Designation” means, collectively, all designations by any Company
Party or any of their Related Parties prior to the Third Supplemental Effective
Date of any of the MT Entities as “unrestricted” subsidiaries under the
Indenture, the Extended Term Loan Credit Agreement, or the ABL Credit Agreement,
and all acts or omissions taken by any Company Party or any of its Related
Parties in structuring, implementing, or effectuating the foregoing
designations.

 

“MyTheresa Distribution” means, collectively, all distributions or dividends by
any Company Party (including but not limited to NMG International LLC, a
Delaware limited liability company) prior to the Third Supplemental Effective
Date to or for the benefit of any other Company Parties of (1) any Equity
Securities in the MT Entities, (2) any indebtedness owed by the MT Entities to
any Company Party (including but not limited to NMG International LLC), and
(3) any and all other Claims or Equity Securities of any Company Party
(including but not limited to NMG International LLC) in the MT Entities, and all
acts or omissions of any Company Party or any of its Related Parties in
structuring, implementing, or effectuating the distributions or dividends
described in clauses (1)—(3).

 

“Related Parties” means, with respect to any Entity, such Entity’s predecessors,
successors, assigns, and present and former Affiliates (whether by operation of
law or otherwise) and Subsidiaries, and each of their respective managed
accounts or funds or investment vehicles, and each of their respective current
and former equity holders, officers, directors, managers principals,
shareholders, members, partners, employees, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals,
in each case acting in such capacity.

 

“Releasing Party” means collectively (a) each of the Company Releasing Parties
and (b) each Consenting Stakeholder Releasing Party.

 

“Sponsors” means each of Ares Corporate Opportunities Fund III, L.P., Ares
Corporate Opportunities Fund IV, L.P., the CPP Investment Board USRE Inc., on
behalf of itself and each of its Affiliates that directly or indirectly hold
equity interests in the Company Parties.

 

(3)         Section 1111.  Other Documents.  Each Holder, by its acceptance of
the Notes, consents and agrees to, and therefore the Trustee shall execute the
following documents on the Third Supplemental Effective Date: (a) that certain
subordination agreement, dated as

 

9

--------------------------------------------------------------------------------



 

of the date hereof (as the same may be amended from time to time in accordance
with its terms, the “Extended Term Loan PropCo Subordination Agreement”), by and
among the Collateral Agent, the representative for the New Second Lien Notes,
the representative for the New Third Lien Notes, the Trustee, Extended Term Loan
PropCo and any other parties party thereto and (b) that certain subordination
agreement, dated as of the date hereof (as the same may be amended from time to
time in accordance with its terms, the “Notes PropCo Subordination Agreement”,
together with the Extended Term Loan PropCo Subordination Agreement, the
“Subordination Agreements”), by and among the Collateral Agent, the
representative for the New Second Lien Notes, the representative for the New
Third Lien Notes, the Trustee, Notes PropCo and any other parties party
thereto.  The Company, Parent Guarantor and the Holders, by their acceptance of
the Notes, and therefore the Trustee (on behalf of the Holders), hereby
acknowledge that that certain Amended and Restated Term Loan Guarantee and
Collateral Agreement (as amended, supplemented or otherwise modified from time
to time, the “Guarantee and Collateral Agreement”), dated as of the date hereof,
among the Company, the affiliates of the Company party thereto, and Credit
Suisse AG, Cayman Islands Branch, as Collateral Agent (the “Collateral Agent”)
has been executed by Credit Suisse AG, Cayman Islands Branch, as agent for the
“Secured Parties” thereunder, that the Holders constitute “Secured Parties”
thereunder,  and that such Guarantee and Collateral Agreement and the other
Security Documents (as defined in the Credit Agreement (as defined in the
Guarantee and Collateral Agreement) are, or, as applicable, will be effective to
grant the liens securing the Securities provided for herein and with the
priority provided for herein and therein and subject to (a) that certain
ABL/Term Loan/Notes Intercreditor Agreement, dated as of the date hereof (the
“ABL/Term Loan/Notes Intercreditor Agreement”), by and among the Collateral
Agent, Deutsche Bank AG New York Branch, as administrative agent and collateral
agent under the ABL Credit Agreement, the collateral agent for the New Second
Lien Notes, the collateral agent for the New Third Lien Notes and any other
parties party thereto and (b) that certain Junior Lien Intercreditor Agreement,
dated as of the date hereof (the “Junior Lien Intercreditor Agreement”), by and
among the Collateral Agent, the collateral agent for the New Second Lien Notes,
the collateral agent for the New Third Lien Notes and any other parties party
thereto. For the avoidance of doubt, nothing in the Junior Lien Intercreditor
Agreement, the ABL/Term Loan/Notes Intercreditor Agreement, or the Guarantee and
Collateral Agreement (other than the provisions therein providing for the
payment and lien priorities contemplated herein on the date hereof and any other
provisions expressly consented to by the Trustee hereafter at the direction of
the Holders) shall prejudice or limit any rights or interests of any Holder or
the Trustee provided for under this Indenture or the Securities.

 

SECTION 2.04              Additional Exhibits. The Indenture is hereby amended
to insert (1) Exhibit A attached as Annex 1 to this Third Supplemental
Indenture, (2) Exhibit B attached as Annex 2 to this Third Supplemental
Indenture and (3) Exhibit C attached as Annex 3 to this Third Supplemental
Indenture.

 

SECTION 2.05              Waiver of Defaults and Events of Default.  Pursuant to
Section 513 of the Indenture, the Majority Holder hereby waives, and the Trustee
is hereby directed to waive,

 

10

--------------------------------------------------------------------------------



 

effective as of the Effective Date, any default or Event of Default or alleged
default or Event of Default, if any, that arose in connection with or is alleged
to have arisen as a result of, the Recapitalization Transactions, including the
issuance or distribution of securities in connection therewith.  As a result of
the foregoing, any such default or Events of Default, if any, shall cease to
exist, and shall be deemed to have been cured, for every purpose of the
Indenture.

 

ARTICLE THREE

 

SECTION 3.01                                      The Guarantee. Each PropCo
Guarantor hereby irrevocably and unconditionally guarantees (subject to the
proviso to the definition of “Notes PropCo”) (together, the “PropCo Guarantee”),
as primary obligor and not merely as surety, the 2028 Debentures and obligations
of the Company under the Indenture and the 2028 Debentures, and guarantees to
each Holder of a 2028 Debenture authenticated and delivered by the Trustee, and
to the Trustee for itself and on behalf of such Holder, that: (1) the principal
of (and premium, if any) and interest on the 2028 Debentures shall be paid in
full when due, whether at Stated Maturity, by acceleration or otherwise
(including the amount that would become due but for the operation of the
automatic stay under Section 362(a) of Title 11 of the United States Bankruptcy
Code of 1978, as amended (the “Bankruptcy Law”)) together with interest on the
overdue principal, if any, and interest on any overdue interest, to the extent
lawful, and all other obligations of the Company to the Holders or the Trustee
hereunder or thereunder shall be paid in full or performed, all in accordance
with the terms hereof and thereof; and (2) in case of any extension of time of
payment or renewal of any 2028 Debentures or of any such other obligations, the
same shall be paid in full when due or performed in accordance with the terms of
the extension or renewal, whether at Stated Maturity, by acceleration or
otherwise.  For the avoidance of doubt, the priority of payment relating to the
PropCo Guarantees between the Securities and other lenders and/or noteholders is
set forth in the Subordination Agreements and herein.

 

(a)                                 Each PropCo Guarantor hereby agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
regularity or enforceability of the 2028 Debentures or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
with respect to any provisions hereof or thereof, the recovery of any judgment
against the Company, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of
such PropCo Guarantor.

 

(b)                                 Each PropCo Guarantor hereby waives (to the
extent permitted by law) the benefits of diligence, presentment, demand for
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Company, any right to require a proceeding first against the Company or
any other Person, protest, notice and all demands whatsoever and covenants that
the PropCo Guarantee shall not be discharged as to any 2028 Debenture except by
complete performance of the obligations contained in such 2028 Debenture, the
Indenture and the PropCo Guarantee. Each PropCo Guarantor acknowledges that the
PropCo Guarantee is a guarantee of payment, performance and compliance when due
and not of collection. Each PropCo Guarantor hereby agrees that, in the event of
a default in payment of principal (or premium, if any) or interest on such 2028
Debenture, whether at its Stated Maturity, by acceleration, purchase or
otherwise, legal proceedings may be instituted by the Trustee on behalf of, or
by, the Holder of such 2028 Debenture, subject to the terms and conditions set
forth in the Indenture, directly against such PropCo Guarantor to enforce the
PropCo Guarantee without first proceeding against the Company.

 

11

--------------------------------------------------------------------------------



 

Each PropCo Guarantor agrees that if, after the occurrence and during the
continuance of an Event of Default, the Trustee or any of the Holders are
prevented by applicable law from exercising their respective rights to
accelerate the Maturity of the 2028 Debentures, to collect interest on the 2028
Debentures, or to enforce or exercise any other right or remedy with respect to
the 2028 Debentures, such PropCo Guarantor shall pay to the Trustee for the
account of the Holder, upon demand therefor, the amount that would otherwise
have been due and payable had such rights and remedies been permitted to be
exercised by the Trustee or any of the Holders.

 

(c)                                  If any Holder or the Trustee is required by
any court or otherwise to return to the Company or a PropCo Guarantor, or any
custodian, trustee, liquidator or other similar official acting in relation to
either the Company or a PropCo Guarantor, any amount paid by any of them to the
Trustee or such Holder, the PropCo Guarantee, to the extent theretofore
discharged, shall be reinstated in full force and effect. Each PropCo Guarantor
further agrees that, as between such PropCo Guarantor, on one hand, and the
Holders and the Trustee on the other hand, (1) subject to the provisions of the
PropCo Guarantee, the Maturity of the obligations guaranteed hereby may be
accelerated as provided in Article Five of the Base Indenture for the purposes
of the PropCo Guarantee notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any acceleration of such obligation
as provided in Article Five of the Base Indenture, such obligations (whether or
not due and payable) shall forthwith become due and payable by such PropCo
Guarantor for the purpose of the PropCo Guarantee.

 

(d)                                 The PropCo Guarantee shall remain in full
force and effect and continue to be effective should any petition be filed by or
against the Company for liquidation or reorganization, should the Company become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the
Company’s assets, and shall, to the fullest extent permitted by law, continue to
be effective or be reinstated, as the case may be, if at any time payment and
performance of the 2028 Debentures are, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee on
the 2028 Debentures, whether as a “voidable preference”, “fraudulent transfer”
or otherwise, all as though such payment or performance had not been made. In
the event that any payment or any part thereof, is rescinded, reduced, restored
or returned, the 2028 Debentures shall, to the fullest extent permitted by law,
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

SECTION 3.02                                      Severability. In case any
provision of the PropCo Guarantee shall be invalid, illegal or unenforceable,
the validity, legality, and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby to the extent permitted by applicable
law.

 

SECTION 3.03                                      Subrogation. Each PropCo
Guarantor shall be subrogated to all rights of Holders against the Company in
respect of any amounts paid by such PropCo Guarantor pursuant to the provisions
of Section 3.01 of this Third Supplemental Indenture; provided, however, that,
if a default or Event of Default has occurred and is continuing, the PropCo
Guarantors shall not be entitled to enforce or receive any payments arising out
of, or based upon, such right of subrogation until all amounts then due and
payable by the Company under the Indenture or the 2028 Debentures shall have
been paid in full.

 

12

--------------------------------------------------------------------------------



 

SECTION 3.04                                      Reinstatement. Each PropCo
Guarantor hereby agrees that the PropCo Guarantee provided for in Section 3.01
of this Third Supplemental Indenture shall continue to be effective or be
reinstated, as the case may be, if at any time, payment, or any part thereof, of
any obligations or interest thereon is rescinded or must otherwise be restored
by a Holder to the Company upon the bankruptcy or insolvency of the Company or
the PropCo Guarantors.

 

SECTION 3.05                                      Release. The PropCo Guarantee
shall automatically and unconditionally be released and discharged, and no
further action by the PropCo Guarantors, the Company or the Trustee is required
for the release of the PropCo Guarantee, upon exercise by the Company of its
defeasance of the Notes under Section 403(a) or (b) the Base Indenture or if the
Company’s obligations under this Indenture are discharged in accordance with
Section 401 of the Base Indenture.

 

SECTION 3.06                                      PropCo Guarantees.  The 2028
Debentures and obligations of the Company under the Indenture and the 2028
Debentures shall at all times be subject to an unsecured guarantee of each of
the PropCo Guarantors, subject to the proviso set forth in the definition of
“Notes PropCo” and the terms of the Extended Term Loan PropCo Subordination
Agreement and, if applicable, the Notes Propco Subordination Agreement.  The
unsecured guarantee provided by Extended Term Loan PropCo to the 2028 Debentures
shall be a second priority guarantee that shall be junior in contractual right
of payment only to the guarantee provided by Extended Term Loan PropCo to the
Extended Term Loans and senior in contractual right of payment to the guarantee
provided by Extended Term Loan PropCo to the New Second Lien Notes (and any
other Second Lien Obligations (as defined in the Junior Lien Intercreditor
Agreement) and the New Third Lien Notes (and any other Third Lien Obligations
(as defined in the Junior Lien Intercreditor Agreement).  Subject to the proviso
set forth in the definition of “Notes PropCo”, the unsecured guarantee provided
by Notes PropCo to the 2028 Debentures shall be pari passu with the third
priority guarantee of the Extended Term Loans; provided, that, if there is a
Call Right Cap Recovery, then solely after giving effect thereto, the 2028
Debentures will be guaranteed by a second priority guarantee that shall be
junior in contractual right of payment to the guarantee provided by Notes PropCo
to the Extended Term Loans and senior in contractual right of payment to the
guarantee provided by Notes PropCo to the New Second Lien Notes (and any other
Second Lien Obligations) and the New Third Lien Notes (and any other Third Lien
Obligations), except that following the Discharge of the First Lien Obligations,
the unsecured guarantee provided by Notes Propco to the 2028 Debentures shall
have the priority as set forth in Section 2.1(a)(z)(i) of the Notes PropCo
Subordination Agreement.  For the avoidance of doubt, nothing in this
Section 3.06 shall in any way limit or remove any obligation to grant any Liens
required pursuant to Section 1006 of the Indenture.

 

ARTICLE FOUR

 

SECTION 4.01                                      Definitions. Section 101 of
the Indenture is hereby amended to add in the appropriate alphabetical order the
following new definitions:

 

“ABL Credit Agreement” means that certain Revolving Credit Agreement, dated as
of October 25, 2013, as amended, restated, amended and restated, supplemented or
otherwise modified, or replaced from time to time, including on the date hereof,
among Parent Guarantor and certain Company Parties, as co-borrowers, each of the
guarantors party thereto, Deutsche Bank

 

13

--------------------------------------------------------------------------------



 

AG New York Branch as administrative and collateral agent, and the lenders party
thereto from time to time.

 

“Call Right Cap Recovery” has the meaning given thereto in the Junior Lien
Intercreditor Agreement (as defined in the Third Supplemental Indenture to the
Indenture, dated as of June 7, 2019, between the Company and the Trustee).

 

“Causes of Action” means any action, Claim, cause of action, controversy,
demand, right, action, lien, indemnity, interest, guaranty, suit, obligation,
liability, damage, judgment, account, defense, offset, power, privilege, and
license of any kind or character whatsoever, whether known, unknown, contingent
or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly
or derivatively, whether arising before, on, or after the date hereof, in
contract or in tort, in law (whether local, state, or federal U.S. or non-U.S.
law) or in equity, or pursuant to any other theory of local, state, or federal
U.S. or non-U.S. law. For the avoidance of doubt, “Cause of Action” includes:
(a) any right of setoff, counterclaim, or recoupment and any Claim for breach of
contract or for breach of duties imposed by law or in equity; (b) any Claim
based on or relating to, or in any manner arising from, in whole or in part,
tort, breach of contract, breach of fiduciary duty, fraudulent transfer or
fraudulent conveyance or voidable transaction law, violation of local, state, or
federal or non-U.S. law or breach of any duty imposed by law or in equity,
including securities laws, negligence, and gross negligence; (c) any Claim
pursuant to section 362 or chapter 5 of the title 11 of the United States Code
or similar local, state, or federal U.S. or non-U.S. law; (d) any Claim or
defense including fraud, mistake, duress, and usury, and any other defenses set
forth in section 558 of the title 11 of the United States Code; (e) any state or
foreign law pertaining to actual or constructive fraudulent transfer, fraudulent
conveyance, or similar Claim; and (f) any “lender liability” or equitable
subordination claims or defenses.

 

“Claim” means any (a) right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured; or (b) right to
an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured.

 

“Company Party” means Neiman Marcus Group, Inc., a Delaware corporation (“NMG”),
and each of its Subsidiaries that has executed and delivered, or in the future,
executes and delivers, counterpart signature pages to the Transaction Support
Agreement.

 

“Definitive Documents” means all of the definitive documents implementing the
Recapitalization Transactions, including without limitation, (i) the material
documents governing the New Second Lien Notes (including the indenture governing
the New Second Lien Notes), (ii) the material documents governing the Third Lien
Notes (including the indentures governing the Third Lien Notes), (iii) the
material documents governing the MYT Holdco Series A Preferred Stock and the MYT
Holdco Series B Preferred Stock (including the applicable Certificates of
Designation and material organizational documents) and (iv) the Extended Term
Loan Credit Agreement, and (v) all other material customary documents delivered
in connection with

 

14

--------------------------------------------------------------------------------



 

transactions of this type (including, without limitation, any and all material
documents necessary to implement the Recapitalization Transactions).

 

“Entity” means any person, individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, Governmental Body or any agency or political
subdivision of any Governmental Body, or any other entity, whether acting in an
individual, fiduciary, or other capacity.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Exchange Offer and Consent Solicitation” means the Exchange Offer and Consent
Solicitation, commencing as of April 29, 2019 relating to the 8.000% Senior Cash
Pay Notes due 2021 (the “Cash Pay Notes”) and the 8.750%/9.500% Senior PIK
Toggle Notes due 2021 (together with the Cash Pay Notes, the “Notes”), issued by
the Issuers.

 

“Exchange Offers” means the offers to exchange the Third Lien Notes for the
Company’s Notes in connection with the Exchange Offer and Consent Solicitation.

 

“Extended Term Loans” means the “Extended Terms Loans” and the
“Non-Participating Term Loan Exchange Indebtedness”, each as defined in and
governed by the Extended Term Loan Credit Agreement (and any refinancing,
extension, renewal, replacement, amendment, or modification thereof).

 

“Extended Term Loan Credit Agreement” means the Term Loan Credit Agreement,
dated as of October 25, 2013, as amended, restated, amended and restated,
supplemented or otherwise modified, or replaced from time to time, including on
the date hereof,  by and among the Issuers, Credit Suisse AG, as administrative
agent and collateral agent (“Term Loan Agent”), and the Lenders party thereto.

 

“Extended Term Loan PropCo” means NMG Term Loan PropCo LLC, a Delaware limited
liability company that is a Subsidiary of the Company formed solely to hold Real
Property interests consisting of the Real Property assets set forth on
(i) Exhibit B and (ii) Exhibit C solely to the extent any such Real Property
assets are Non-Mortgageable Leases.

 

“Governmental Body” means any U.S. or non-U.S. federal, state, municipal, or
other government, or other department, commission, board, bureau, agency, public
authority, or instrumentality thereof, or any other U.S. or non-U.S. court or
arbitrator.

 

“Issuers” means collectively the Parent Guarantor, the Company, Mariposa
Borrower, Inc., a Delaware corporation, and The NMG Subsidiary LLC, a Delaware
limited liability company.

 

“MYT Holdco” means MYT Holding Co., a Delaware corporation, together with its
successors.

 

15

--------------------------------------------------------------------------------



 

“MYT Holdco Series A Preferred Stock” means the Cumulative Series A Preferred
Stock of MYT Holdco under the certificate of designation governing the MYT
Holdco Series A Preferred Stock.

 

“MYT Holdco Series B Preferred Stock” means the Cumulative Series B Preferred
Stock of MYT Holdco under the certificate of designation governing the MYT
Holdco Series B Preferred Stock.

 

“New Second Lien Notes” means $550 million of new second lien secured note due
2024.

 

“New Third Lien Notes” means collectively the newly issued 8.000% Third Lien
Senior Secured Notes due 2024 (the “New 8.000% Third Lien Notes”) and the newly
issued 8.750% Third Lien Senior Secured Notes due 2024 of the Issuers.

 

“Non-Mortgageable Leases” means all leasehold Real Property interests subject to
provisions restricting the mortgaging, assignment or other creation of a
security interest in or of any such lease, agreement or other instrument
governing such leasehold interest or in respect of which a mortgage, assignment
or creation of a security interest therein or thereof could reasonably be
expected (as determined in good faith by a Responsible Officer of the Parent
Guarantor and the Term Loan Agent) to be in conflict with, result in a breach
of, constitute (alone or with notice or lapse of time or both) a default under,
or give rise to a right of or result in any cancellation, revocation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under, any such lease, agreement or other instrument
governing such leasehold interest, provided that the Company shall provide
written notice to the Trustee no later than two Business Days after any such
determination by a Responsible Officer of the Parent Guarantor and the Term Loan
Agent.  For the avoidance of doubt, if the Company or Parent Guarantor
determines that any of the leasehold Real Property interests otherwise subject
to the restrictions described above can be mortgaged in accordance with the
lease or other contracts governing such properties (or obtains any requisite
consent to such mortgage, it being understood that the Company and Parent
Guarantor shall have no obligation to seek any such consent), then such
leasehold shall no longer constitute a Non-Mortgageable Leases.

 

“Notes PropCo” means NMG Notes PropCo LLC, a Delaware limited liability company
that is a Subsidiary of the Parent Guarantor formed solely to hold the Real
Property interests consisting of Notes PropCo Assets to the extent any such
Notes PropCo Assets are Non-Mortgageable Leases; provided, however, that in the
event no Notes PropCo Assets are contributed to or held by Notes PropCo as of
the post-closing deadline (subject to any applicable extensions) to put in place
mortgages over (or so contribute) the Notes PropCo Assets set forth in the
Extended Term Loan Credit Agreement, Notes PropCo shall be permitted to be
liquidated or dissolved after the date hereof without the consent of the
Noteholders or Trustee.

 

“Notes PropCo Assets” means owned properties and leases (whether operating
leases, ground leases, or otherwise) set forth on Exhibit A.

 

“Notes PropCo Equity Interests” means the Equity Interests of Notes PropCo.

 

“Parent Entities” means any direct or indirect parent of the Company.

 

16

--------------------------------------------------------------------------------



 

“PropCo Guarantors” means Extended Term Loan PropCo and Notes PropCo.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by Issuer or any Restricted Subsidiary, together
with, in each case, all easements, hereditaments and appurtenances relating
thereto, and all improvements and appurtenant fixtures incidental to the
ownership or lease thereof.

 

“Recapitalization Transactions” means the consensual recapitalization of certain
of the Company Parties’ outstanding indebtedness and equity interests consisting
of the entry into the Extended Term Loan Credit Agreement, the consummation of
the Exchange Offers, the issuance of the New Second Lien Notes and the Third
Lien Notes and the issuance of the MYT Holdco Series A Preferred Stock and the
MYT Holdco Series B Preferred Stock on terms and conditions consistent with the
Transaction Support Agreement.

 

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the Commission.

 

“Similar Business” means any business engaged or proposed to be engaged in by
the Company and its Restricted Subsidiaries on the Third Supplemental Effective
Date and any business or other activities that are similar, ancillary,
complementary, incidental or related to, or an extension, development or
expansion of, the businesses in which the Company and its Restricted
Subsidiaries is engaged on the Third Supplemental Effective Date.

 

“Term Loan Agent” has the meaning given such term in the definition of Extended
Term Loan Credit Agreement.

 

“Third Supplemental Effective Date” mean June 7, 2019.

 

“Transaction Support Agreement” means that certain transaction support
agreement, dated as of March 25, 2019 by and among Neiman Marcus Group, Inc. and
each of its Subsidiaries signed thereunder, the sponsors (as defined therein),
certain lenders under the Extended Term Loan Credit Agreement signed thereunder
and certain holders of the notes signed thereunder.

 

ARTICLE FIVE

 

MISCELLANEOUS

 

SECTION 5.01                                      Effect of this Third
Supplemental Indenture. This Third Supplemental Indenture supplements the
Original Indenture and shall be a part, and subject to all the terms, thereof.
The Original Indenture, as supplemented and amended by this Third Supplemental
Indenture, is in all respects ratified and confirmed, and the Original Indenture
and this Third Supplemental Indenture shall be read, taken and construed as one
and the same instrument.  All provisions included in this Third Supplemental
Indenture supersede any conflicting provisions included in the Original
Indenture unless not permitted by law.

 

17

--------------------------------------------------------------------------------



 

SECTION 5.02                                      Governing Law. This Third
Supplemental Indenture will be governed by, and construed in accordance with,
the laws of the State of New York, without regard to conflicts of laws
principles thereof that would result in the application of law of another
jurisdiction.

 

SECTION 5.03                                      Waiver of Jury Trial. THE
COMPANY, THE GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENTAL INDENTURE, THE
INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 5.04                                      Severability. In case any
provision in this Third Supplemental Indenture or the 2028 Debentures is
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby to
the extent permitted by applicable law.

 

SECTION 5.05                                      Successors. All agreements of
the Company and the Guarantors in this Third Supplemental Indenture, the
Indenture and the 2028 Debenture will bind their respective successors. All
agreements of the Trustee in this Third Supplemental Indenture and the 2028
Debentures will bind its respective successors.

 

SECTION 5.06                                      Trust Indenture Act Controls.
No modification of any provisions of the Indenture effected by this Third
Supplemental Indenture is intended to eliminate or limit any provision of the
Indenture that is required to be included therein by the Trust Indenture Act of
1939, as amended, as in force as of the effectiveness of this Third Supplemental
Indenture.

 

SECTION 5.07                                      The Trustee. The Trustee makes
no representations as to the validity or sufficiency of this Third Supplemental
Indenture; the recitals and statements herein are deemed to be those of the
Company and not of the Trustee.

 

SECTION 5.08                                      Counterparts. The parties may
sign any number of copies of this Supplemental Indenture. Each signed copy will
be an original, but all of them together will represent the same agreement.
Delivery of an executed counterpart of a signature page to this Supplemental
Indenture by telecopier, facsimile or other electronic transmission (i.e. a
“pdf” or “tif”) will be effective as delivery of a manually executed counterpart
thereof.

 

SECTION 5.09                                      Effect of Headings. The
section headings herein are for convenience only and will not affect the
construction hereof.

 

[Signature Pages Follow]

 

18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

 

THE NEIMAN MARCUS GROUP LLC

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President, General Counsel, Corporate Secretary and Chief Compliance
Officer

 

 

 

 

 

 

 

NEIMAN MARCUS GROUP LTD LLC

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President, General Counsel, Corporate Secretary and Chief Compliance
Officer

 

 

 

 

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Trustee

 

 

 

 

 

 

 

By:

/s/ Haley A. Harris

 

Name:

Haley A. Harris

 

Title:

Trust Officer

 

[Signature Page to Third Supplemental Indenture (Senior Debentures)]

 

--------------------------------------------------------------------------------



 

 

NMG TERM LOAN PROPCO LLC
NMG NOTES PROPCO LLC

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President and Secretary

 

[Signature Page to Third Supplemental Indenture (Senior Debentures)]

 

--------------------------------------------------------------------------------

 

 



 

Annex 1

 

Exhibit A

 

Locations

 

Address

 

Owner or Lessee Entity

 

Nature of Property
Interest

Tysons Galleria, VA

 

2255 International Drive, McLean, Virginia 22102

 

TNMG LLC (successor in interest to Nancy Holdings LLC)(1)

 

Owned

(Topanga Plaza) Canoga Park, CA

 

6550 Topanga Canyon Boulevard, Woodland Hills, California 91303

 

TNMG LLC

 

Leased
(Ground Lease)

Walnut Creek, CA(2)

 

1275 Broadway Plaza, Walnut Creek, California 94596

 

TNMG LLC

 

Leased
(Ground Lease)

Fort Lauderdale, FL

 

2442 East Sunrise Boulevard, Fort Lauderdale, Florida 33304

 

TNMG LLC

 

Leased
(Ground Lease)

Troy, MI

 

2705 West Big Beaver Road, Troy, Michigan 48084

 

TNMG LLC

 

Leased
(Ground Lease)

Charlotte, NC(3)

 

4400 Sharon Road, Charlotte, North Carolina 28211

 

TNMG LLC

 

Leased
(Ground Lease)

Austin, TX(4)

 

3400 Palm Way, Austin, Texas 78758

 

TNMG LLC

 

Leased
(Ground Lease)

Coral Gables, FL

 

390 San Lorenzo Avenue, Coral Gables, Florida 33146

 

TNMG LLC

 

Leased
(Operating Lease)

 

--------------------------------------------------------------------------------

(1)         To be merged with and into TNMG LLC with TNMG LLC surviving such
merger substantially concurrently with the consummation of the Recapitalization
Transactions on the date hereof.

 

(2)         Mortgageability permitted with prior notice to landlord.

 

(3)         Mortgageability subject to discussion with landlord given that no
mortgage or financing document shall be in an amount exceeding the documented
cost of the leasehold improvements made by tenant to the premises.

 

(4)         Mortgageability subject to discussion with landlord given that no
mortgage or financing document shall be in an amount exceeding the documented
cost of the leasehold improvements made by tenant to the premises.

 

--------------------------------------------------------------------------------



 

Annex 2

 

Exhibit B

 

Locations

 

Address

 

Owner or Lessee Entity

 

Nature of Property
Interest

Atlanta, GA

 

3393 Peachtree Road Northeast, Atlanta, Georgia 30326

 

TNMG LLC

 

Leased
(Operating Lease)

St. Louis, MO

 

100 Plaza Frontenac Street, St. Louis, Missouri 63131

 

TNMG LLC

 

Leased
(Operating Lease)

Northbrook, IL

 

5000 Northbrook Court, Northbrook, Illinois 60062

 

TNMG LLC

 

Leased
(Operating Lease)

Las Vegas, NV

 

3200 Las Vegas Boulevard South, Las Vegas, Nevada 89109

 

NM Nevada Trust

 

Leased
(Operating Lease)

San Diego, CA

 

7027 Friars Road, San Diego, CA 92108

 

TNMG LLC

 

Leased
(Operating Lease)

Oakbrook, IL

 

6 Oakbrook Center, Oak Brook, Illinois 60523

 

TNMG LLC

 

Leased
(Operating Lease)

Bergdorf Goodman Women’s (New York, NY)

 

754 Fifth Avenue, New York, New York 10019

 

TNMG LLC

 

Leased
(Operating Lease)

Hudson Yards, NY

 

20 Hudson Yards, New York, New York 10001

 

TNMG LLC

 

Leased
(Operating Lease)

East Coast DC (Pittston, PA)

 

450 Centerpoint Blvd., Pittston, Pennsylvania 18640

 

TNMG LLC

 

Leased
(Operating Lease)

 

--------------------------------------------------------------------------------



 

Annex 3

 

Exhibit C

 

Locations

 

Address

 

Owner or Lessee Entity

 

Nature of Property
Interest

Existing Mortgaged Properties(5)

Beverly Hills, CA

 

9700 Wilshire Boulevard, Beverly Hills, California 90212

 

The Neiman Marcus Group LLC
(“TNMG LLC”)

 

Owned and Leased

San Francisco, CA

 

150 Stockton Street, San Francisco, California 94108

 

TNMG LLC

 

Owned

Orlando, FL

 

4170 Conroy Road, Orlando, Florida 32839

 

TNMG LLC

 

Owned

Natick, MA

 

310 Speen Street, Natick, Massachusetts 01760

 

TNMG LLC

 

Owned

Dallas, TX (Downtown)

 

1609 Commerce Street, Dallas, Texas 75201

1618 Main Street, Dallas, Texas 75201

 

TNMG LLC

 

Owned

Plano, TX

 

2201 Dallas Parkway, Plano, Texas 75093

 

TNMG LLC

 

Owned

Irving, TX

 

5950 Colwell Blvd, Irving, Texas 75039 (mailing: 111 Customer Way, Irving, Texas
75039)

 

TNMG LLC

 

Owned

New Term Loan Priority Assets

San Antonio, TX

 

15900 La Cantera Parkway, Building 14, San Antonio, Texas 78256

 

TNMG LLC (successor in interest to Nancy Holdings LLC)(6)

 

Owned

Washington, D.C.

 

5300 Wisconsin Avenue Northwest, Washington D.C. 20015

 

TNMG LLC

 

Leased
(Operating Lease)

Tampa, FL

 

2223 North West Shore Boulevard, Tampa, Florida 33607

 

TNMG LLC

 

Leased
(Operating Lease)

 

--------------------------------------------------------------------------------

(5)         Currently mortgaged to (i) Credit Suisse AG, Cayman Islands Branch,
on behalf of the Lenders (as defined in the Existing Credit Agreement (as
defined in the Extended Term Loan Credit Agreement)) and the Holders and
(ii) Deutsche Bank AG New York Branch, on behalf of the Lenders (as defined in
the (ABL Credit Agreement (as defined in the Existing Credit Agreement))

 

(6)         To be merged with and into TNMG LLC with TNMG LLC surviving such
merger substantially concurrently with the consummation of the Recapitalization
Transactions on the date hereof.

 

--------------------------------------------------------------------------------



 

Locations

 

Address

 

Owner or Lessee Entity

 

Nature of Property
Interest

Longview, TX

 

2301 Neiman Marcus Parkway, Longview Texas 75602

 

TNMG LLC (successor in interest to Nancy Holdings LLC)(7)

 

Owned

Dallas, TX (Downtown)

 

1622 Main Street Dallas, Texas 75201


1612 - 1616 Main Street, Dallas, Texas 75201

1607 Commerce Street, Dallas, Texas 75201

1603 - 1605 Commerce Street, Dallas, Texas 75201

1600 Commerce Street, Dallas, Texas 75201(8)

 

TNMG LLC

 

Leased

Ground Lease as to 1622 Main Street and 1600 Commerce Street

Operating Lease as to:
1612-116 Main Street; 1603-1605 Commerce Street; and 1607 Commerce Street

Dallas, TX (NorthPark)(9)

 

400 NorthPark Center (a/k/a 8687 North Central Expressway), Dallas, Texas 75225

 

TNMG LLC

 

Leased
(Operating Lease)

Houston, TX

 

2600 Post Oak Boulevard, Houston, Texas 77056

 

TNMG LLC

 

Leased
(Ground Lease)

Bal Harbour, FL

 

9700 Collins Avenue, Bal Harbour, Florida 33154

 

TNMG LLC

 

Leased
(Operating Lease)

Fashion Island, CA (Newport Beach)

 

601 Newport Center Drive, Newport Beach, California 92660

 

TNMG LLC

 

Leased
(Ground Lease)

(Westchester) White Plains, NY

 

2 East Maple Avenue, White Plains, New York 10601

 

TNMG LLC

 

Leased
(Operating Lease)

Chicago, IL(10)

 

737 North Michigan Avenue, Chicago, Illinois 60611

 

TNMG LLC

 

Leased
(Operating Lease)

 

--------------------------------------------------------------------------------

(7)         To be merged with and into TNMG LLC with TNMG LLC surviving such
merger substantially concurrently with the consummation of the Recapitalization
Transactions on the date hereof.

 

(8)         Mortgageability of 1600 Commerce Street premises subject to landlord
consent.

 

(9)         Mortgageability subject to landlord consent.

 

(10)  Mortgageability subject to obtaining confirmation from the landlord that
the “no lien” language only applies to liens on fee interest.

 

--------------------------------------------------------------------------------



 

Locations

 

Address

 

Owner or Lessee Entity

 

Nature of Property
Interest

Boston, MA

 

5 Copley Place, Boston, Massachusetts 02116

 

TNMG LLC

 

Leased
(Operating Lease)

Palo Alto, CA

 

400 Stanford Shopping Center, Palo Alto, California 94304

 

TNMG LLC

 

Leased
(Ground Lease)

Short Hills, NJ

 

1200 Morris Turnpike, Short Hills, New Jersey 07078

 

TNMG LLC

 

Leased
(Ground Lease)

Denver, CO

 

3030 East First Avenue, Denver, Colorado 80206

 

TNMG LLC

 

Leased
(Ground Lease)

Scottsdale, AZ

 

6900 East Camelback Road, Scottsdale, Arizona 85251

 

TNMG LLC

 

Leased
(Operating Lease)

King of Prussia, PA

 

170 N. Gulph Road, King of Prussia, Pennsylvania 19406

 

TNMG LLC

 

Leased
(Ground Lease)

Ala Moana, HI (Honolulu)

 

1450 Ala Moana Boulevard, Honolulu, Hawaii 96814

 

TNMG LLC

 

Leased
(Ground Lease)

Palm Beach, FL(11)

 

151 Worth Avenue, Palm Beach, Florida 33480

 

TNMG LLC

 

Leased
(Operating Lease)

Paramus, NJ

 

503 Garden State Plaza Boulevard, Paramus, New Jersey 07652

 

TNMG LLC

 

Leased
(Ground Lease)

Boca Raton, FL(12)

 

5860 Glades Road, Boca Raton, Florida 33431

 

TNMG LLC

 

Leased
(Operating Lease)

Bergdorf Goodman Men’s (New York, NY)(13)

 

745 Fifth Avenue, New York, New York 10151

 

TNMG LLC

 

Leased
(Operating Lease)

Clearfork, TX (Fort Worth)(14)

 

5200 Monahans Avenue, Fort Worth, Texas 76107

 

TNMG LLC

 

Leased
(Operating Lease)

Bellevue, WA

 

11111 Northeast 8th Street, Bellevue, Washington 98004

 

TNMG LLC

 

Leased
(Operating Lease)

Roosevelt Field, NY (Garden City)

 

620 Old Country Road, Garden City, New York 11530

 

TNMG LLC

 

Leased
(Ground Lease)

 

--------------------------------------------------------------------------------

(11)  Mortgageability subject to discussion with landlord given that the
principal sum must not exceed the cost of constructing tenant’s improvements.

 

(12)  Mortgageability subject to discussion with landlord given that no mortgage
or financing documents shall be in an amount exceeding the documented cost of
the leasehold improvements made by tenant to the premises.

 

(13)  Mortgageability subject to discussion with landlord given that the amount
of indebtedness cannot exceed the lesser of $50MM or 10% of the aggregate net
worth of the tenant and any guarantors of the lease.

 

(14)  Mortgageability permitted with prior notice to landlord.

 

--------------------------------------------------------------------------------



 

Locations

 

Address

 

Owner or Lessee Entity

 

Nature of Property
Interest

Pinnacle Park DC (Dallas, TX)(15)

 

4121 Pinnacle Point Drive, Dallas, Texas 75211

 

TNMG LLC

 

Leased
(Operating Lease)

 

--------------------------------------------------------------------------------

(15)  Mortgageability subject to landlord consent.

 

--------------------------------------------------------------------------------